Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155225(83)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  FRANK BACON, GLORIA WRIGHT,                                                                               Joan L. Larsen,
  PATRICK M. MACY, CHARLES SILVER,                                                                                    Justices
  TERRY BAKER, KATHLEEN J.
  WHEELIHAN, and VICTOR A. AMATO,
            Plaintiffs-Appellants,
                                                                    SC: 155225
  v                                                                 COA: 328337
                                                                    St. Clair CC: 13-000560-CZ
                                                                    Genesee CC: 13-101210-CZ
  COUNTY OF ST. CLAIR, ST. CLAIR COUNTY
  ROAD COMMISSION, ST. CLAIR COUNTY
  COMMUNITY MENTAL HEALTH
  AUTHORITY, THE    31ST JUDICIAL CIRCUIT
  COURT, THE 72ND JUDICIAL DISTRICT COURT,
  and ST. CLAIR COUNTY PROSECUTING
  ATTORNEY,
              Defendants-Appellees.
  ___________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before April 4, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2017
                                                                               Clerk